          Case 1:21-cv-03046-JSR Document 20 Filed 09/01/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 TIMOTHY TAYLOR,                         )
                                         )
             Plaintiff,                  )
 v.                                      )
                                         )
 DISCOVERY, INC. and                     )             STIPULATION OF VOLUNTARY
 THE EXPLORERS CLUB,                     )             DISMISSAL PURSUANT TO
                                         )             F.R.C.P. 41(a)(1)(A)(ii)
             Defendants,                 )
 and                                     )
                                         )              Civil Action No. 1:21-cv-03046-JSR
 THE EXPLORERS CLUB,                     )
                                         )
             Third-Party Plaintiff,      )
 v.                                      )
                                         )
 SYLVIA EARLE and THE SYLVIA EARLE       )
 ALLIANCE d/b/a MISSION BLUE,            )
                                         )
             Third-Party Defendants.     )
 _______________________________________ )



STIPULATION OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(ii)

                                      WITH PREJUDICE

       IT IS HEREBY STIPULATED AND AGREED by and between the parties and their

respective counsels that pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), and subject to a confidential

settlement agreement, the above-captioned action is voluntarily dismissed with prejudice against

the defendants and third-party defendants. The Court shall retain jurisdiction to enforce the terms

of the settlement agreement.

       Each party to bear its own costs and attorneys’ fees.

Date: September 1, 2021
         Case 1:21-cv-03046-JSR Document 20 Filed 09/01/21 Page 2 of 2




Respectfully submitted,




                                    Barclay Damon LLP

                                 By: /s/ Michael A. Oropallo
                                    Michael A. Oropallo
                                    Lauren J. Wachtler
                                    1270 6th Avenue Suite 501
                                    New York, New York 10020
                                    Telephone: (315) 425-2831
                                    Facsimile: (315) 703-7367
                                    moropallo@barclaydamon.com

                                    Attorneys for Plaintiff Timothy Taylor

                                    Thompson Coburn LLP

                                 By: /s/ Michael L. Nepple
                                    Michael L. Nepple – pro hac vice
                                    mnepple@thompsoncoburn.com
                                    Thompson Coburn LLP
                                    One US Bank Plaza
                                    St. Louis, Missouri 63101-1611
                                    (314) 552-6000

                                    Attorney for Defendant and Third-Party Plaintiff
                                    The Explorers Club

                                    Davis Wright Tremaine LLP

                                 By: /s/ Jeremy A. Chase
                                    Jeremy A. Chase
                                    Davis Wright Tremaine LLP
                                    1251 Avenue of the Americas, 21st Floor
                                    New York, New York 10020
                                    jeremychase@dwt.com
                                    (212) 489-8230

                                    Attorney for Defendant Discovery, Inc.




                                      -2-
